WRIT GRANTED AND MADE PEREMPTORY: The conviction and sentence of relator for illegal possession of stolen things is reversed and set aside. Viewing the evidence in the light most favorable to the prosecution a rational trier of fact could not find every essential element of the crime proven beyond a reasonable doubt or that every reasonable hypothesis of innocence had been excluded. Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979); State v. Byrd, 385 So.2d 248 (La.1980); State v. Mussall, 523 So.2d 1305 (La.1988); State v. Ennis, 414 So.2d 661 (La.1982).